DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks
The Office Action has been made issued in response to amendment filed October 10, 2021. Claims 1-20 are pending.  

Allowable Subject Matter
Claims 1-20  are allowed .                                                                                                                                            4.	The closest prior art of record is   Ioffe (Pub No.: 20150154743) in view of Kamath et al (Pub No.: 20030026493) further in view of Bavirisetti et al (NPL titled: Multi-focus image fusion using multi-scale image decomposition and saliency detection). Ioffe discloses a method of generating a texture restored image based on a source image (image denoising method – see [p][0001]), the method comprising: determining information indicative of at least one facial characteristic associated (e.g. facial landmarks – see [p][0035]) with at least one face in the source image (identifying a facial image in a first image – see [p][0036]); processing the source image using a filter based on the determined information, to obtain a filtered image (determining filter parameters for the first portion of the image – see [p][0037]); performing wavelet decomposition on each of the filtered image (see [p][0053] – where decomposition is Ioffe does not expressly disclose wherein the wavelet decomposition is performed on the source image.
 	Kamath discloses an image enhancing method including wherein the wavelet decomposition is performed on the source image (see [p][0103] – a DCT is applied to the original data).
 	Note the discussion above; the combination of Ioffe and Kamath as a whole does not expressly disclose a multi-focus image fusion method including weightage factors associated with the wavelet decomposition of and performing a combination of the wavelet decomposition of the filtered image and the wavelet decomposition of the source image, by using the weightage factors associated with the wavelet decomposition of the filtered image and the weightage factors associated with the wavelet decomposition of the source image.
 	The closest prior art to this element is Bavirisetti who teaches the creation of multiple images along with construction of weighted map (see Fig 3); however does not expressly disclose that this was done for the filtered and source image. 
  	The present method improves over the prior art by generating the filtered image by using the guided filter based on the facial characteristics associated with the face in the source image. Owing to implementation of such 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRAE S. ALLISON whose telephone number is (571)270-1052.  The examiner can normally be reached on Monday-Friday, 8:00 am - 5:00 pm, EST.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 

/ANDRAE S ALLISON/
Primary Examiner, Art Unit 2663January 4, 2022